Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 1 of 17 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   IOU CENTRAL, INC.
   d/b/a IOU FINANCIAL, INC

          Plaintiff,                                    CASE NO.: 20-1893
   vs.

   FINES ENTERPRISES, INC., A/K/A
   TENDER TOUCH HEALTH CARE,
   LEONIDES GABRIEL FINES
   INDIVIDUALLY AND AS TRUSTEE/SETTLOR
   OF THE G2G REVOCABLE TRUST,
   ANDREA EMMA FINES
   INDIVIDUALLY AND AS TRUSTEE/SETTLOR
   OF THE G2G REVOCABLE TRUST,
   VICTORY HEALTH CARE, LLC,
   KRISTIN ANN FINES,

         Defendants.
   ___________________________________/

                                         COMPLAINT

          Plaintiff IOU sues the Defendants as follows:

          1.      Plaintiff IOU is incorporated in Delaware, whose principal place of

   business is located in Georgia, a citizen of both states per 28 U.S.C. § 1332

          2.      Defendants Leonidas Fines and Andrea Fines, [Debtor[s], individually and

   as trustees and settlors of the G2G Revocable Trust, are domiciled in and citizens of

   Florida per § 1332, as is Defendant Kristin Fines [KAF], a member of Defendant Victory

   [VHC] with both Defendant Debtor(s).




                                                 1
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 2 of 17 PageID 2




          3.      Defendant Fines Enterprises [Business] is incorporated in Florida, its

   principal place of business, dissolved 9/22/17 per the SOS, a citizen of same per § 1332.

          4.      Jurisdiction exists per §1332 as the parties are diverse and the sum in

   controversy exceeds $76,000.00, damages, fees and interest. Jones v. Landry, 387 F.2d

   102 (5th Cir. 1967), Cohen v. Office, 204 F.3d 10717 (11th Cir. 2000), Groves v. Rogers,

   547 F.2d 900 (5th Cir. 1977), Ryan v. State Farm, 934 F.2d 276 (11th Cir. 1991), Holley v.

   Credit, 821 F.2d 1531 (11th Cir. 1987) Waller v. Prof., 296 F.2d 547 (5th Cir. 1961).

   Jurisdiction exists on all claims. Exxon v. Allapattah, 545 U.S. 546 (2005).

          5.      Per Fla. Stat. § 48.193 et seq and the Constitution, jurisdiction exists, is

   proper and just for Defendants, who reside in and/or conduct business in Florida.

          6.      Under 28 U.S.C. § 1391 and § 89, venue is proper as a substantial part of the

   events or omissions giving rise to the claims occurred here, the property at issue is located

   here, Defendants consented to, reside and conduct business here.

          7.      On 4/17/15, Debtor(s) submitted a Loan Application to IOU’s Georgia office

   website, for a commercial loan [Loan] purportedly for Business, of which they claimed to be

   the sole officers, but for all Defendants, of which they consented, benefitted and ratified.

          8.      On 4/24/15 [Closing Date] Debtor(s) executed a Promissory Note for the

   Business to IOU for a gross loan amount/principal of $107,000.00, at IOU’s Georgia office

   website, in exchange for its Loan Funds, with a loan guaranty fee, confirming all

   information, consenting to its terms, of which all Defendants consented and ratified.




                                                  2
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 3 of 17 PageID 3




          9.      The Note is in default if (i) any amount due pursuant to it is not received by

   IOU when due (ii) Business breaches any warranty, representation, covenant, term or

   condition of it (iii) default under any guaranty agreement or instrument, now existing, after

   committed or made, provided to IOU to enhance the Loan’s credit underwriting; any

   bankruptcy, insolvency or receivership proceeding is commenced by or against Business

   and not dismissed within 30 days (iii) Business ceases to exist (iv) obtains another loan

   during the term of the Loan without IOU’s prior written permission. [Note ¶ 6]

          10.     The Note includes a Security Agreement, by which Debtor(s) and Business,

   recipients of the Funds, were to encumber their property, proceeds and assets as collateral

   for the Loan, upon which IOU relied in approving the Loan, of which Defendants,

   consented, benefitted and ratified, which states:

          As security for the due and punctual payment of all amounts due or to
          become due and the performance of all obligations of Borrower from time
          to time under this Note and all extensions, renewals and amendments of any
          of the foregoing Borrower hereby pledges, transfers, assigns, conveys and
          grants a security interest to a continuing lien upon and security interest in
          and to all of Borrower’s now owned or hereafter acquired, created or arising
          property including any right, title or interest in or to property of any kind
          whatsoever, whether real, personal or mixed, and whether tangible or
          intangible, and in each case regardless of where such Property may be
          located and whether such Property may be in the possession of Borrower,
          Lender or a third party and shall include any right, title or interest in or to
          property of any kind whatsoever, whether real, personal or mixed, and
          whether tangible or intangible and (1) any and all amounts owing to
          Borrower now or in the future from any merchant processor(s) processing
          charges made by customers of Borrower via credit card or debit card
          transactions: (2) all other tangible and intangible personal property,
          including, but not limited to: (a) inventory, (b) equipment, (c) investment
          property, including certificated and uncertificated securities, securities
          accounts, security entitlements, commodity contracts and commodity
          accounts, (d) instruments, including promissory notes, (e) chattel paper,




                                                 3
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 4 of 17 PageID 4




          including tangible chattel paper and electronic chattel paper, (f) documents,
          (g) letter of credit rights, (h) accounts, including health care insurance
          receivables (i) deposit accounts, (j) general intangibles, including payment
          intangibles and software, and (k) as-extracted collateral as such terms may
          from time to time be defined in the UCC. The collateral includes all
          accessions, attachments, accessories, parts, supplies and replacements for
          the collateral, all products, proceeds and collections. [Note ¶ 21]

          11.     On the Closing Date, Debtor(s) executed Guaranty(s) at IOU’s Georgia

   office website, guaranteeing the Note/Security Agreement, who received and personally

   benefitted from the Funds as did Defendants of which they knew, consented, benefitted

   and ratified as co-guarantors. [Note ¶ 12, Guaranty ¶ 1-2]

          12.     Per the Guaranty(s), Debtor(s) granted and/or intended to grant the same

   security interest in their property, proceeds and assets as Business to guaranty the

   Note/Security Agreement, of which Defendants consented, benefitted and ratified.

          13.     The Guaranty(s) mandate enforcement as to Debtor(s) if Business defaults

   on its obligations under the Note and its obligations are not satisfied by Debtor(s), which

   are enforceable against Debtor(s), their successors and assigns, of which Defendants knew,

   consented, benefitted and ratified. [Guaranty ¶1-3]

          14.     Per the Guaranty, Debtor(s) must provide all financial information for

   themselves and Business at the request of IOU which Defendants ratified. [Guaranty ¶ 6]

          15.     On the Closing Date, Debtor(s) executed a Debit Agreement with Business

   to IOU, authorizing Loan payments by their account to IOU, certifying its purpose and

   their account information, of which Defendants knew, consented, benefitted and ratified.




                                                4
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 5 of 17 PageID 5




          16.     On the Closing Date, Debtor(s) and Business approved disbursement of the

   Funds, by IOU, of which Defendants consented, benefitted and ratified.

          17.     On the Closing Date, Debtor(s) and Business received the Funds by wire

   from IOU’s account to theirs, of which Defendants consented, benefitted and ratified.

          18.     IOU intended for its Loan as a secured interest in all property, assets and

   proceeds of the Fund’s recipients, Defendants, to be repaid the Funds and would not have

   otherwise advanced them per the Guaranty(s), Note and Agreements. [Instruments]

          19.     Debtor(s) and Business breached the Instruments in a month after receipt of

   the Funds, which they never cured, failing to make payments, failing to provide financial

   information, dissolving Business, which IOU accelerated due to the default.

          20.     Debtor(s) and Business did not intend to or could not repay the Funds,

   which they did not disclose to IOU, who acted for each other and the other Defendants as

   to the Funds and the Loan of which Defendants knew, benefitted, consented and ratified.

          21.     Defendants are jointly and severally liable for the Loan and Instruments to

   which they consented and ratified, fulfilling of at least one of the below; who namely:

          (a)     Acted as agents for each other such as obtaining the Loan and the Funds of

   which they knew, benefitted, consented and ratified.

          (b)     Operate as or are a partnership, for their same, related business; the

   Business in which they share the benefits and liabilities including the Funds.

          (c)     Owned, operated and conducted Business, as their alter-ego, disregarding

   its entity, undercapitalizing it per their failure to repay the Loan with other debts and its




                                                5
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 6 of 17 PageID 6




   9/22/17 dissolution, misusing its corporate form as a conduit/instrumentality for personal

   affairs, fraudulently obtaining the Funds and evading the Loan, which share and co-mingle

   assets, finances, ownership, and offices with Victory and their other businesses.

          (d)     Business lacks an existence separate from Defendants, per their unified

   interest or ownership, a subterfuge to avoid IOU’s debt, whose form should be justly

   disregarded and pierced, with full liability for damages/relief imposed upon them.

          (e)     Defendants assumed or are liable for the debts/liabilities at issue, the Loan,

   Instruments and claims, who have a debtor-creditor relationship with IOU, including as

   successors and/or assigns of Debtors per the Instruments.

          22.     IOU’s Instruments attached to all property, assets and/or proceeds of

   Defendants, including but not limited to the following ones:

          (a)     8017 Chianti Drive, Orlando FL 32839, Parcel Id 342328053000120 [First

   Property] titled to Debtor(s) at the time of the Loan, per a deed to them recorded at Orange

   Book 4777, Page 1466 mentioned in the Guaranty(s) [First Property], Lot 12, Bay Lakes at

   Granada, Section 1, per a Plat recorded at Orange Plat Book 8, pages 67-68, wrongfully

   retained or improved with the Funds, not subject to its invalid homestead designation;

          (b)     8334 Crosswicks Drive, Orlando FL, Parcel Id 22-2328-6200-00-080

   [Second Property], titled to Andrea Fines at the time of the Loan per a Deed recorded at

   Orange Book 10301, Page 3228, described as Lot 8, Orange Bay, per a Plat recorded at

   Orange Plat Book 9, page 60, currently fraudulently titled to the Trust, a sham, subject to

   the Instruments, per its Certification signed by Debtor(s), recorded 5/27/20 Instrument No.




                                                6
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 7 of 17 PageID 7




   20200297422 and their quitclaim deed to the Trust, recorded 6/12/20, Instrument No

   20200328005, wrongfully retained or improved with the Funds, not subject to protection;

          (c)     Any UUC-1 recorded by IOU on the Loan, to which all other property,

   assets, proceeds and interests of Debtor(s) and Business are subject, such as one recorded

   in 2015 by IOU, No. 201503638039, of which all Defendants had notice.

          (d)     Any property, proceeds and assets secured by other loans of Defendants,

   which IOU’s Loan satisfied, the Prior Loan(s), in whose shoes IOU now stands, which

   Defendants ratified, such as a Note, Mortgage and Security Agreement of Fifth Third

   Bank, dated 2/10/11, for $1,000,000.00 guaranteed by Debtor(s), Business and VHC,

   recorded at Orange Instrument No. 20110075351 and a Note, Mortgage and Security

   Agreement of Fifth Third Bank, dated 2/28/14, for $850,000.00, guaranteed by Debtor(s),

   Business and VHC, recorded at Orange Instrument No. 20110075351, in default since

   3/5/15, which IOU’s Loan paid on the Closing Date, as admitted by Debtor(s) to IOU.

          (e)     Any Funds used to benefit any Defendant and their property, assets and

   proceeds, which are also subject to the Loan.

          23.     Defendants did and/or conspired to make misrepresentations or material

   omissions to IOU, through Debtor(s), who negligently, knowingly misrepresented or failed

   to disclose to IOU the following, contrary to their representations to IOU that they would and

   could comply with the Instruments and satisfy the Loan:

          (a)     They fraudulently induced IOU to close the Loan, which they did not intend

   to or could not perform, defaulting in April 2015 after the Closing, not disclosing they




                                                   7
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 8 of 17 PageID 8




   signed over management of Business to a third party, Haven, per a management services

   agreement effective 12/16/14, under which Debtor(s) were paid $1,000.00 monthly from

   January-May 2015, with a note and security instrument effective 12/17/14 with Haven for

   $200,000 securing all assets of Business as collateral, another management services

   agreement with Haven, effective 4/1/15 under which Haven operated Business and an asset

   purchase agreement effective 4/1/15, to sell Business for $150,000, precluding their ability to

   operate Business, per MD FL Case No. 6:16-cv-01244 they brought against Haven

          (b)     Debtors did not disclose their 3/5/15 default on the Fifth Third Loan for

   $850,000, resulting in Fifth Third’s Suit against them on 4/27/15, just after the Closing or

   their default on the Fifth Third Loan for $1,000,000 in January 2015, resulting in Fifth

   Third’s other suit against them, Business and VHC on 5/1/15, just after the Closing to

   again fraudulently induce IOU into closing the Loan.

          (c)     Debtors lied about their alleged efforts to resolve the Loan default and

   alleged insolvency after the Closing to hinder, delay or defraud enforcement of the Loan.

          (d)     Leonides Fines intended to bankrupt 3 times in bad faith from 2018-2019,

   again to hinder, delay or defraud enforcement of the Loan, per an order in MD Fla Case No.

   6:19-bk-00537-CCJ barring his bankruptcy until 2021.

          (e)     Defendants sought to hinder, delay or defraud enforcement of the Loan by

   dissolving Business, reinstating VHC on 7/18/20, opened AAAF Management on 3/8/18

   and AAAF Finest Management on 7/30/20 to which they transferred the property, assets

   and proceeds of Business and transferred the Second Property to the Trust, a sham, subject




                                                 8
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 9 of 17 PageID 9




   to the Loan, as is the First Property, to which they are estopped from disputing or raising any

   alleged exemption such as a homestead exemption.

          24.     IOU justifiably relied on the misrepresentations or omissions of Debtors as

   honest and accurate throughout the Loan process and in the Instruments, inducing and

   causing IOU to close the Loan and wire the Funds to them, which was damaged as a result

   of their misconduct which Defendants ratified.

          25.     IOU held and/or owned the Instruments and claims at issue [Claims] and

   had standing to enforce them before suit, their principal balance and/or value exceeding

   $76,000.00, with attorney’s fees as provided by law and their terms.

          26.     Debtor(s) induced or encouraged IOU to confer the Funds on them per the

   Instruments, which they did not intend to satisfy or could not satisfy, of which Defendants

   benefitted, consented and ratified.

          27.     IOU provided the Funds to Business and Debtors and/or their agents,

   expecting repayment, which Defendants appreciated, benefitted, consented and ratified.

          28.     Defendants knew of, accepted and retained the Funds, which they did not

   reject, should return or compensate, are otherwise unjustly enriched by them at IOU’s

   expense, retaining them, their property, assets and proceeds absent IOU’s interest in them.

          29.     Defendants are indebted to IOU for the Funds, fees, costs and charges, of

   which their property, assets and proceeds are secured as collateral.




                                                  9
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 10 of 17 PageID 10




            30.     Defendants are liable for each other’s acts and omissions as partners,

    servants, agents, successors, assigns, as part of, within their relationship, by which they

    jointly benefitted and/or ratified.

            31.     All conditions precedent to suit occurred, were fulfilled, waived and/or their

    occurrence and/or fulfillment was unnecessary and/or futile.

                            COUNT I: DECLARATORY, EQUITABLE AND
                            RELATED RELIEF AS TO ALL DEFENDANTS

            32.     ¶ 7-31 are incorporated.

            33.     Defendants are jointly liable for the Loan and Funds, whose property, assets

    and proceeds, such as the Properties, are subject to the Instruments, procured by them, who

    seek to wrongfully evade the Loan.

            34.     The fraudulent and/or inequitable misconduct of Defendants requires

    inclusion of them, their property, assets and proceeds in the Instruments, who induced IOU

    to make the Loan, to which they are subject, but were all wrongfully omitted.

            35.     The fraudulent or inequitable misconduct of Defendants permits them to

    wrongfully retain the Funds and their property, assets and proceeds, absent IOU’s intended

    secured interest in them, for which IOU has no adequate legal remedy.

            36.     The Instruments are intended to bind all recipients and beneficiaries of the

    Funds, Defendants, whose property, assets and proceeds are to secure the Loan, who knew

    of, consented to, benefitted from and ratified the Loan, receiving and retaining the Funds.

            37.     IOU stands in the shoes of the Prior Loans, such as per equitable doctrines

    of subrogation, contribution, exoneration and quia timet, which IOU is entitled to invoke.




                                                 10
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 11 of 17 PageID 11




           38.      The Instruments are intended as and constitute a security interest/mortgage

    lien in all property, proceeds and assets of the Defendants, identified and described as

    collateral, of which they ratified, for which equitable relief will not prejudice them.

           39.     Per 28 U.S.C. § 2201, Fla. Stat. § 679.1011 et seq, § 697.01 et seq, § 65.011

    et seq, and applicable law, IOU requests the Court declare, establish and reform its

    Instruments to bind Defendants jointly for the Loan, as a security interest/mortgage lien in

    their property, assets and proceeds, per the Prior Loan(s) under subrogation, contribution,

    exoneration and quia timet; and grant all just relief.

           40.     Alternatively, per § Fla. Stat. § 768.72 et seq and applicable law, IOU

    demands judgment as to Defendants for compensatory, consequential, special, nominal,

    punitive damages for their misconduct and all just relief.

                        COUNT II: BREACH OF INSTRUMENTS AND
                        RELATED RELIEF AS TO ALL DEFENDANTS

           41.     ¶ 7-31 and ¶ 39 are incorporated.

           42.     Defendants consented to, benefitted from and ratified the Instruments,

    accepting the Funds of which they are liable as co-guarantors and estopped from disputing.

           43.     Defendants breached the Instruments, failed to make payments and did not

    otherwise comply with their terms, which are now due.

           44.     IOU accelerated the principal balance of its defaulted Instruments of which

    Defendants were given notice and/or notice was not required and/or is futile and the

    Instruments provide for payment of IOU’s attorney’s fees and costs.




                                                  11
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 12 of 17 PageID 12




            45.     Defendants are notified IOU is entitled to enforce and invoke the fees

    provisions of the Instruments as to them and will be indebted for IOU’s fees/costs, unless

    all principal, interest and charges due per them are paid in 10 days of service of this suit.

            46.     IOU demands judgment as to Defendants for damages under the

    Instruments in the principal sum of at least $76,000.00, fees, interest, costs and just relief.

              COUNT III: BREACH OF FIDUCIARY DUTY OF TRUST TO
             CREDITOR AND RELATED RELIEF AS TO ALL DEFENDANTS

            47.     ¶ 7-31 are incorporated.

            48.     Business is presumed insolvent, per its default on the Loan and other debts

    as they came due, which lacks assets with short term liquidity, its assets are less than its

    liabilities and lacks capital to support its operations per its 9/22/17 dissolution.

            49.     Debtor(s) rendered Business insolvent, incurring debt which it could not

    repay, incurring other debt and otherwise mismanaging its property, assets and proceeds.

            50.     Debtor(s) had fiduciary duties to creditors of Business, such as IOU, as its

    managers/officers, to conserve and manage its property, assets and proceeds in trust for the

    benefit of its creditors, such as IOU, after its insolvency, which they were not convert or

    give away, precluding collection of IOU’s debt, to benefit themselves at IOU’s expense.

            51.     Debtor(s) breached their fiduciary duties to IOU by knowingly misusing the

    property, assets and proceeds of Business after its insolvency to preferentially benefit their

    interests, dishonestly, in bad faith (a) paying themselves from them (b) using them for

    personal use such as reinstating VHC or forming their other businesses after dissolving

    Business, AAAF Management LLC on 3/8/18 and AAAF Finest Management LLC on




                                                   12
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 13 of 17 PageID 13




    7/30/2 (c) in violation of the Instruments, constituting (e) fraudulent transfers per Fla Stat §

    726.105, to hinder, delay or defraud IOU in enforcing its Loan (d) constructively

    fraudulent transfers per Fla. Stat. § 725.106 (d) leaving Business a gutted shell incapable of

    satisfying its debts, such as the Loan, which was not satisfied.

           52.     Debtor(s) misconduct wrongfully precluded satisfaction of the Loan by

    Business, whose misuse of its property, assets and proceeds impaired IOU’s security

    interest in them of which Defendants consented, benefitted and ratified.

           53.     The other Defendants aided and abetted Debtor(s) breach of fiduciary duty,

    and misconduct, knowingly participating in their misconduct and misuse of the property,

    assets and proceeds of Business for their benefit, which they ratified and are liable,

    forming the Trust and new businesses to hide their assets from creditors such as IOU.

           54.     The misconduct of Defendants was intentional, grossly negligent, wanting

    in care, with knowledge IOU would be harmed, in which they participated and ratified.

           55.     Per Fla. Stat. § 768.72 et seq and applicable law, IOU demands judgment as

    to Defendants for their misconduct, compensatory, consequential, special, nominal,

    punitive damages exceeding $76,000 and all just relief including its equitable remedies.

                COUNT IV: QUANTUM MERUIT/UNJUST ENRICHMENT
               AND RELATED RELIEF AS TO DEFENDANTS VHC AND KAF

           56.     ¶ 7-31 are incorporated.

           57.     Defendants VHC and KAF induced and/or encouraged IOU to confer the

    Funds upon them through Debtor(s), of which they benefitted, consented and ratified.




                                                  13
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 14 of 17 PageID 14




           58.     IOU provided the Funds to VHC/KAF, through Debtor(s), expecting their

    repayment, which they knew, benefitted, consented and ratified.

           59.     Defendants VHC/KAF knew of and accepted the Funds which should be

    repaid, who is otherwise unjustly enriched by them at IOU’s expense.

           60.     Defendants VHC/KAF are indebted to IOU for the Funds, interest and costs.

           61.     IOU demands judgment as to Defendants VHC and KAF for the unpaid

    Funds, costs and just relief such as its equitable remedies.

                 COUNT V: EQUITABLE LIEN/EQUITABLE MORTGAGE
                    AND RELATED RELIEF AS TO DEFENDANTS

           62.     ¶ 7-31 and ¶ 50-54 are incorporated.

           63.     Defendants wrongfully induced IOU to provide the Funds, and close the

    Loan, without intending to satisfy it, satisfaction of which they wrongfully precluded.

           64.     Defendants knew of, accepted and retained the Funds as a secured debt in

    their property, assets and proceeds, who are unjustly enriched absent IOU’s intended

    secured interest in them for which IOU has no adequate remedy.

           65.     An equitable lien or mortgage to secure IOU’s Loan is intended and implied

    on the property, assets and proceeds of Defendants, such as the Properties, subject to the

    Instruments, maintained and/or improved by the IOU’s wrongfully obtained funds per

    their misconduct, which they are estopped from denying.

           66.     Per 28 U.S.C. § 2201 et seq and applicable law, IOU requests the Court

    declare and impose an equitable lien/mortgage on all property, assets and proceeds of

    Defendants for the Loan, relating back to its execution/origination and grant just relief.




                                                  14
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 15 of 17 PageID 15




                         COUNT VI: CONSTRUCTIVE TRUST AND
                        RELATED RELIEF AS TO ALL DEFENDANTS

           67.     ¶ 7-31 and ¶ 50-54 are incorporated.

           68.     The property, assets and proceeds of all recipients of the Funds, Defendants,

    were to secure the Loan, per the Instruments, of which they knew, benefitted, consented

    and ratified but wrongfully preclude its performance.

           69.     Defendants wrongfully induced IOU to provide the Funds, and enter into

    the Loan, without intending to satisfy it, satisfaction of which they wrongfully precluded.

           70.     Defendants knew of, accepted and retained the Funds as a secured debt in

    their property, assets and proceeds, who unjustly enriched absent IOU’s intended secured

    interest in them for which IOU has no adequate remedy.

           71.     A constructive trust to satisfy the Instruments is implied on all property,

    assets and proceeds of Defendants, such as the Properties, subject to the Instruments,

    maintained and/or improved by the IOU’s wrongfully obtained funds per their misconduct,

    which they are estopped from denying.

           72.     Per 28 U.S.C. § 2201 et seq and applicable law, IOU requests the Court

    declare and impose a constructive trust on all property, assets and proceeds of Defendants,

    securing the Instruments, retroactive to their execution, grant just relief.




                                                  15
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 16 of 17 PageID 16




                        COUNT VII: FORECLOSURE AND RELATED
                             RELIEF AS TO DEFENDANTS

           73.     ¶ 7-31 are incorporated.

           74.     Defendants breached Plaintiff’s Instruments, failed to satisfy them or

    comply with them, a lien on their property, assets and proceeds, like the Property.

           75.     Per 28 U.S.C. § 2201, § 2001 et seq, Fla. Stat. § 86.011 et seq, § 65.011 et

    seq, § 701.01 et seq, § 45.011 et seq and applicable law, IOU requests the Court declare,

    establish and judicially foreclose its secured lien interest in all property, assets and

    proceeds of Defendants, such as the Property, its fixtures, appurtenances, rents, contents

    and insurance for the principal sum of its Note, interest, charges, expenses, costs and fees,

    taxes and abstracting, in which all other claims and interests are inferior, subordinate,

    barred, foreclosed, quieted to all right, title, interest and equity of redemption.

                    COUNT VIII: POSSESSION AND RELATED RELIEF
                                 AS TO DEFENDANTS

           76.     ¶ 7-32 are incorporated.

           77.     Defendants and/or others occupy and possess their property assets and

    proceeds, such as the Property, to which Plaintiff or any purchaser at sale is entitled to

    post-sale possession and/or payments.

           78.      Per Fed. R. Civ. P. 64, Fla. Stat § 66.011 et seq and applicable law,

    Plaintiff requests the Court award sole post-sale possession of the property, assets and

    proceeds of Defendants to it or any other purchaser at sale, including the Property and/or

    any other purchaser at sale, ejecting Defendants and/or any others.




                                                   16
Case 6:20-cv-01893-PGB-LRH Document 1 Filed 10/14/20 Page 17 of 17 PageID 17




           79.     The individual Defendants are not minor(s) adjudged incompetent; not in

    the military for the last 30 days, not subject to protection per 50 U.S.C. §3901.

           Respectfully submitted this 145th day of October 2020.

                           By:    /s/Paul G. Wersant
                                  Paul G. Wersant
                                  Florida Bar No. 48815
                                  3245 Peachtree Parkway, Suite D-245
                                  Suwanee, Georgia 30024
                                  Telephone: (678) 894-5876
                                  Email: pwersant@gmail.com
                                  Attorney for Plaintiff IOU
                                  File No. 26668




                                                 17
